Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-9,11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (US 20170311232 A1) hereinafter as Yi in view of Gao et al (US 20180331800 A1) hereinafter as Gao.
Regarding claim(s) 1,6,11,16, Yi discloses an apparatus for wireless communications (See Fig(s). 1 with base stations 11 and UEs 12), comprising: a processor configured to: 
determine a plurality of narrowband regions partitioned from system bandwidth (See Fig(s). 13-15 partitioned narrowbands with center frequencies DC…See ¶ 62, N MHz can be partitioned to K subDLBWs, where each subDLBW is M MHz….The frequency used for DL and UL for narrowband UEs may be different.), the plurality of narrowband regions comprising one or more downlink (DL) narrowband regions and one or more uplink (UL) narrowband regions for communicating with a base station (BS) (See ¶ 62, 194.. the BS allocates at least one sub-bandwidth among a system bandwidth to a low cost UE. The BS may further partition the system bandwidth into a plurality of sub-bandwidths); 
determine resources, within at least one of the one or more UL narrowband regions (See ¶ abstract, See Fig(s). 27-28). 
Yi fails to disclose transmission of sounding reference signals (SRS); and  
P&S Ref. No.: 152214USQUALCOMM Ref. No.: 152214D139 communicate with the BS using the narrowband regions, wherein the communicating with the BS comprises transmitting the SRS on the determined resources; and a memory coupled with the processor.  
Gao discloses transmission of sounding reference signals (SRS) (See Fig(s). 1, block 101); and  
P&S Ref. No.: 152214USQUALCOMM Ref. No.: 152214D139 communicate with the BS using the narrowband regions, wherein the communicating with the BS comprises transmitting the SRS on the determined resources (See Fig(s). 1-2, block 102, See ¶ 12, there are uplink data transmitted in a narrowband, which does not overlap with transmission frequency resources of an SRS, among the narrowband for transmitting uplink data in the SRS sub-frame and the narrowband for transmitting uplink data in the adjacent uplink sub-frame subsequent to the SRS sub-frame); and a memory coupled with the processor (See Fig(s). 3).  
The SRS is transmitted by the UE to help the gNB obtain the channel state information (CSI) for each user. Channel State Information describes how the NR signal propagates from the UE to the gNB and represents the combined effect of scattering, fading, and power decay with distance. The system uses the SRS for resource scheduling, link adaptation, Massive MIMO, and beam management.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Gao within Yi, so as to enhance overall network performance by improving the effect of scattering, fading, and power decay of the transmitted signal.
 
Regarding claim(s) 2,7,12,17, Yi discloses wherein the processor is configured to determine a location of the resources, within an UL narrowband region, for transmission of the SRS by the apparatus based on a location of the UL narrowband region within system bandwidth (See ¶ 112-113, the location of frequency for each channel may be determined differently depending on the channel type. In terms of determining frequency location for each channel).  
Regarding claim(s) 3,8,13,18, Yi discloses wherein the processor is configured to determine the location of the resources within the UL narrowband region further based on a cell-specific SRS bandwidth (See ¶ 192). 
Regarding claim(s) 4,9,19, Yi discloses wherein the processor is configured to determine the resources for transmission of the SRS by: determining a first location of the resources for transmission of the SRS for a first set of one or more UL narrowband regions; and determining a second location of the resources for transmission of the SRS for a second set of one or more UL narrowband regions (See ¶ 69-70, Predetermined set of K subDLBWs may be configured, where K is determined based on the system bandwidth.)
Allowable Subject Matter
Claims 5,10,15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411